Citation Nr: 0116822	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  91-55 993	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran served on active duty, in the Merchant Marines, 
from November 1944 to June 1945.  

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of January 1990, 
wherein the Seattle, Washington, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for bilateral hearing loss disability, and for neck, back and 
head injury residuals; and a rating decision of March 1990, 
wherein service connection for post-traumatic stress disorder 
was denied.  The Board, in a decision rendered in June 1991, 
denied these claims.  The veteran thereafter requested Board 
reconsideration of these issues; his request was granted, by 
means of an Order for Reconsideration dated in July 1992.  
The case was remanded by the Board in January 1993.  In 
January 1999, the Board denied service connection for 
bilateral hearing loss disability, and for neck, back and 
head injury residuals, and remanded the PTSD claim for 
additional development.  The development requested has been 
accomplished, and the case is again before the Board.


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  The appellant does not have PTSD attributable to military 
service or to any incident of active duty.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for post-traumatic 
stress disorder.  He specifically alleges that he currently 
experiences this disability as a result of his service in the 
Merchant Marines in combat zones during World War II.

The Board notes that during the course of the appeal, 
legislative changes have significantly altered VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-472, 114 Stat. 2096 (2000).  In this case, the 
veteran has been afforded VA psychiatric and PTSD 
examinations, and the RO has performed extensive research in 
an attempt to verify the claimed stressors, to include 
requests for information from multiple government 
organizations.  In this regard, the veteran has claimed that 
he received psychiatric care immediately after his discharge 
from the S.S. Pulpit Rock at the Gorgas Hospital in Panama in 
about June 1945.  However, a letter from the Department of 
Health and Human Services (DHHS), dated in March 1994, shows 
that that agency reported that it did not have any records 
for this hospital, and in an April 1994 letter the veteran 
stated that the hospital's records were not available.  The 
RO has also sent requests for records to at least three 
offices of the National Archives and Records Administration 
(NARA), and has obtained the deck logs of several Merchant 
Marine ships, to include the S.S. Pulpit Rock.  In addition, 
apart from hospitalization at the Gorgas Hospital, there is 
no allegation that relevant medical records exist which are 
obtainable and which have not been associated with the claims 
file.  The Board is therefore satisfied that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and that no further 
assistance is required to comply with the duty to assist.  
The record establishes that the veteran was informed of the 
deficiencies in the record and of his right to submit 
additional evidence.  We conclude that the duty to inform of 
the evidence necessary to substantiate the claim has been 
met.  

The veteran has claimed that he has PTSD due to stressors 
encountered during service in the Merchant Marines between 
1942 and 1945.  The Board will first determine whether the 
veteran has qualifying active service.  Eligibility for VA 
benefits is based on statutory and regulatory provisions that 
define an individual's legal status as a "veteran of active 
military, naval or air service."  See 38 U.S.C.A. § 101(2), 
(24); 38 C.F.R. §§ 3.1(d), 3.6 (2000).  In addition, laws and 
regulations provide that certain individuals and groups are 
considered to have performed active military, naval, or air 
service for purposes of VA benefits.  See 38 C.F.R. § 3.7 
(2000).  

Under Public Law No. 95-202, § 401, 91 Stat. 1433, 1449-50 
(Nov. 23, 1977) [hereinafter Public Law 95-202], the service 
of certain groups who rendered service to the Armed Forces of 
the United States shall be considered "active duty for the 
purposes of all laws administered by the Secretary of 
Veterans Affairs" if the Secretary of Defense designates the 
group for such consideration based upon the factors listed in 
the statute.  Pursuant to Public Law 95-202, the Secretary of 
Defense promulgated regulations establishing detailed 
criteria by which to determine whether a group qualifies for 
active-duty consideration under that Public Law, and 
delegating to the Secretary of the Air Force the power to 
determine whether specific groups so qualify.  Pursuant to 
those regulations, the Secretary of the Air Force eventually 
determined that the service of American Merchant Marines in 
Oceangoing Service during the period from December 7, 1941, 
to August 15, 1945, will be considered active duty.  See 53 
Fed. Reg. 2775 (1988); see also 38 C.F.R. § 3.7(x)(15) (2000) 
(certifying as "active military service" the service of 
American Merchant Marines in Oceangoing Service during the 
period from December 7, 1941, to August 15, 1945); Pacheco v. 
West, 12 Vet. App. 36, 37 (1998).  

The veteran's DD Form 214 indicates that he had qualifying 
active service from November 19, 1944 to June 1, 1945, while 
in the United States Merchant Marine on an ocean-going 
vessel, the Pulpit Rock, during World War II.  He was awarded 
the Merchant Marine Emblem and the Atlantic War Zone Bar.  
The separation authority was noted to be "Public Law 95-202," 
and the narrative reason for separation was the "end of 
hostilities."  

A letter from the U. S. Army Personnel Reserve Center 
(USARPC), dated in December 1996, states that the veteran's 
claim for creditable service had been placed before the 
Individual Service Review Board (ISRB), and that the ISRB had 
determined that his claim should be denied.  This decision 
was reportedly based on insufficient documentation to verify 
ocean going service in foreign waters.  

The Board finds that it has no basis to question the ISRB's 
determination, and that the veteran's only qualifying service 
is from November 19, 1944 to June 1, 1945.  The Board 
parenthetically notes that the RO has obtained deck logs from 
three of the ships upon which the veteran served prior to 
November 1944, and that none of these deck logs (or any other 
objective evidence of record) shows that the men of these 
vessels participated in combat.  In addition, although the 
veteran received the Atlantic War Zone ribbon, the date of 
the award of this ribbon is not specified, and it is 
unaccompanied by any other evidence establishing combat.  In 
light of the foregoing, and the ISRB's determination, the 
Board finds that this ribbon does not warrant the conclusion 
that the veteran has qualifying active service outside of the 
period from November 1944 to June 1945.  See 38 C.F.R. § 
3.7(x); Pacheco, supra; see also, Venturella v. Gober, 10 
Vet. App. 340, 341-342 (1997) (service department findings 
are binding on VA for purposes of establishing service in the 
U.S. Armed Forces) (quoting Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992)).  

The next issue is whether PTSD is warranted for service 
performed during the period from November 1944 to June 1945.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §  1110.  Applicable regulations provide that 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125, a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f). 

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The claims file contains several medical reports, to include 
a February 1990 VA hospital report and a November 1999 VA 
PTSD examination report, which indicate that the veteran has 
PTSD due to stressors experienced during World War Two.  
Competing diagnoses include anxiety reaction and alcohol 
addiction.  The diagnoses of PTSD have been accepted for the 
limited purposes of this decision.  

The issue at this point is whether participation in combat 
has been established, and whether a verified stressor exists 
during the period from November 19, 1944 to June 1, 1945.  In 
determining whether the veteran participated in combat, the 
veteran's oral and written testimony will be weighed together 
with the other evidence of record.  See Cohen v. Brown, 10 
Vet. App. 128, 146 (1997).  In this regard, the veteran 
asserts that he participated in combat aboard the S.S. Pulpit 
Rock during this time.  Specifically, he argues that he 
helped with a crew-served weapon to repel Japanese aircraft, 
that his ship was strafed, and that he saw dead Japanese 
bodies in the water.  He further argues that shortly after 
his service aboard the S.S. Pulpit Rock, he was admitted to 
the General Gorgis Hospital (also identified as "Gorgas 
Hospital") in Panama for psychiatric care for at least two 
to three days.  

The Board has determined that the evidence does not warrant a 
preliminary finding that the veteran participated in combat 
with the enemy.  In a recent precedent opinion issued by VA's 
General Counsel it was held that the ordinary meaning of the 
phrase "engaged in combat with the enemy," as used in 38 
U.S.C.A. § 1154(b), requires that a veteran "have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99, 65 Fed.Reg. 6256-6258 
(2000).  The General Counsel also indicated the determination 
of whether a veteran engaged in combat with the enemy 
necessarily must be made on a case-by-case basis, and that 
absence from a veteran's service records of any ordinary 
indicators of combat service may, in appropriate cases, 
support a reasonable inference that the veteran did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that the veteran did not engage in combat.  Id.  

In this case, there is nothing currently in the claims file 
which establishes participation in combat.  The veteran's DD 
214 does not show that he received any commendations or 
awards which appear to be awarded primarily or exclusively 
for circumstances relating to combat, such as the Combat 
Infantryman Badge, Purple Heart, or similar citation.  See 
38 C.F.R. § 3.304(f).  

In addition, the RO has unsuccessfully attempted to verify 
the veteran's claims of participation in combat and his 
stressors with several government agencies.  Specifically, 
review of a letter from the United States Coast Guard (USCG), 
dated in November 1995, shows that the USCG stated that they 
did not have any records of the veteran, and that he may have 
served with the U.S. Army Transport Service.  A letter from 
the U.S. Department of Transportation, Maritime 
Administration, shows that that agency was unable to provide 
any records other than a "vessel status card" which does 
not indicate combat.  The RO also made several requests for 
records to various offices of the NARA.  That agency was able 
to provide a log book from the S.S. Pulpit Rock which shows 
that for the time period in issue, this ship traveled to 
various ports in California, Hawaii, the Southern Caribbean 
(to include Aruba and the Balboa Canal Zone) and the South 
Pacific (to include Biak and Morotai).  In December 1944, the 
veteran was demoted from acting fireman watertender to wiper 
due to "his inability to handle the job and at his own 
request."  However, the log book does not mention combat.  

Based on the foregoing, the Board finds that the evidence in 
favor of a claim of participation in combat is of less weight 
than the evidence against the claim.  Although VA has 
attempted to verify participation in combat with several 
government agencies, none of the agencies was able to 
corroborate the veteran's claim.  The Board has also 
determined that the veteran's testimony is insufficient to 
show participation in combat.  In this regard, a review of 
the transcript from his hearings, held in November 1990 and 
January 1996, shows that his testimony is often unclear as to 
his stressors.  Several of the allegations clearly involve 
stressors during service which the Board has determined is 
not qualifying active service (i.e., is outside of the period 
from November 1944 to June 1945).  Furthermore, to the extent 
that he argues that he participated in combat aboard the S.S. 
Pulpit Rock during the invasion of the Solomon Islands, the 
veteran's own submitted research indicates that the Solomons 
campaign took place between August 1942 and November 1943, 
and is therefore not during qualified active service .  None 
of the veteran's submitted research (which pertains to 
battles in the South Pacific and includes a map of the 
Caribbean), nor his submitted photographs (of undamaged ships 
and docks), show that the S.S. Pulpit Rock was involved in 
combat during the time period in issue.  Finally, although 
the veteran received the Atlantic War Zone Bar, the date of 
this award is not indicated, and even assuming it was awarded 
for service during the relevant time period, it is 
unaccompanied by any description of the criteria involved for 
its award, or any evidence of combat, and the Board finds 
that it does not establish combat.  In this regard, while the 
veteran may very well have served in a combat area the Court 
has stated that serving in a combat zone is not the same as 
serving in combat.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Board therefore finds that the veteran did not 
participate in combat.  See Cohen v. Brown, 10 Vet. App. 128, 
145 (1997).  In reaching this determination, the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim 
of participation in combat, the doctrine is not for 
application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-472, 114 Stat. 2096 (2000); VAOPGCPREC 12-99.  
Furthermore, to the extent that medical examiners may have 
concluded that the veteran has PTSD due to combat, these were 
based on an oral history as provided by the veteran, and are 
otherwise lacking in a factual basis so as to outweigh the 
information in the veteran's service records and the service 
documents and the other evidence of record.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  In 
Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence." West, Zarycki, and Doran cited 
a provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 ("MANUAL  
21-1") which has now been revised as to "Evidence of 
Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).

The Board further finds that there is no verified stressor to 
serve as a basis for granting the veteran's PTSD claim.  In 
this regard, the Board initially notes that the veteran has 
not come forward with dates and locations of his stressors, 
nor has he come forward with the names of any men whom he saw 
killed or wounded.  See generally, MANUAL M21-1, Part VI, 
11.38f(2) (Change 65, October 28, 1998); see also Wood, 1 
Vet. App. at 193.  The Board's discussion of participation in 
combat is largely applicable here.  In addition, a review of 
the deck logs of the S.S. Pulpit Rock, and the veteran's 
submitted research and photographs, does not show that any of 
the claimed stressors occurred.  A review of letters from the 
USCG, NARA, the Maritime Administration and the USARPC shows 
that none of these agencies was able to verify a claimed 
stressor, nor were they able to provide evidence which 
warrants the conclusion that a claimed stressor actually 
occurred.  The Board has therefore determined that the 
evidence does not warrant the conclusion that any of the 
claimed stressors have been verified.  

The veteran's claim for service connection for PTSD fails on 
the basis that the veteran is not shown to have participated 
in combat; there is no verified stressor; and that all 
elements required for such a showing have not been met.  The 
Board finds that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
PTSD.  Accordingly, service connection for PTSD must be 
denied.

The Board acknowledges that the case file includes medical 
records which indicate that the veteran reported that he has 
been receiving benefits from the Social Security 
Administration (SSA).  However, the Board has determined that 
this claim may be fully and fairly adjudicated without 
obtaining the veteran's SSA records.  The veteran's claim has 
been denied because the preponderance of the evidence does 
not establish either participation in combat, or a verified 
stressor during the veteran's service, which ended over 55 
years ago, in 1945.  There is no indication that the SSA's 
records contain information relevant to this issue.  
Furthermore, the veteran has not identified the SSA's records 
as pertinent to his claim.  Therefore, the Board has 
determined that securing any SSA records would not add 
pertinent evidence, and the Board's duty to assist is not 
triggered because such a duty is "limited to (securing) 
specifically identified documents that, by their description 
would be facially relevant and material to the claim."  
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

As previously indicated, the Board has determined that VA has 
satisfied its duties to notify and to assist the appellant in 
this case, and that all VCAA notice requirements are met, 
either actually or constructively.  In the circumstances of 
this case, a remand to provide more detailed notice would 
serve no useful purpose, and would needlessly delay the final 
determination.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



			
                  H. N. SCHWARTZ                                        
JEFF MARTIN
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
ROBERT P. REGAN
	Member, Board of Veterans' Appeals



			
               MARY GALLAGHER                                
GEORGE R. SENYK
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
MARK W. GREENSTREET
	Member, Board of Veterans' Appeals




 

